Citation Nr: 9918895	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-35 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability secondary to a service-connected right shoulder 
and biceps disability.

2.  Entitlement to service connection for a right wrist 
disability secondary to a service-connected right shoulder 
and biceps disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
December 1955.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, in which the RO denied secondary service 
connection for disabilities of the right elbow and right 
wrist due to a service-connected right shoulder and biceps 
disability.  A personal hearing was held before an RO hearing 
officer in December 1994.  A hearing was conducted by a 
member of the Board at the RO (i.e. a Travel Board hearing) 
in April 1999.

Additional evidence, specifically a statement by the veteran, 
was submitted to the Board at the April 1999 Travel Board 
hearing.  As the veteran waived initial RO consideration of 
this timely submitted statement, the evidence will be 
considered by the Board.  38 C.F.R. § 20.1304 (1998).  

During the course of the appeal, in a May 1995 rating 
decision, the RO denied an increased rating for a service-
connected right shoulder and biceps disability.  As the 
veteran did not appeal this decision, the issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).

The Board also notes that at the December 1994 RO hearing and 
at the April 1999 Travel Board hearing, the veteran appeared 
to be raising a claim for entitlement to service connection 
for residuals of a fracture of the right hand.  That issue is 
not currently on appeal and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted a plausible claim that his 
right elbow disability, which developed years after service, 
was caused or worsened by his service-connected right 
shoulder and biceps disability.

2.  The veteran has not submitted a plausible claim that his 
right wrist disability, which developed years after service, 
was caused or worsened by his service-connected right 
shoulder and biceps disability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
elbow disability, claimed as proximately due to or the result 
of a service-connected right shoulder and biceps disability, 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.310 (1998).

2.  The veteran's claim for service connection for a right 
wrist disability, claimed as proximately due to or the result 
of a service-connected right shoulder and biceps disability, 
is not well-grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1953 to December 1955.  The Board notes that the veteran's 
service medical records are unavailable, having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The only available records are two admission 
and disposition reports for overseas hospitals and two 
morning reports.  Such records reflect treatment for a 
recurrent dislocation of the right shoulder and are negative 
for treatment for a right elbow or wrist disability.

In a January 1977 decision, the RO established service 
connection for a right shoulder disability, with a 
noncompensable evaluation.

At a June 1977 VA examination performed to evaluate the 
veteran's right shoulder disability, the veteran complained 
of severe pain in his right shoulder and arm when performing 
certain motions, and reported numbness and tingling from his 
elbow to his fingertips.  Range of motion of the joints of 
the upper extremities was within normal limits, and gripping 
and pinching were weaker in the right hand than in the left.  
There was atrophy in the musculature of the right shoulder, 
and decreased sensation of the left shoulder, arm, and hand.  
The right biceps muscle was deformed, and the strength of the 
muscle groups of the right upper extremity was fair to good.  
The diagnoses were dislocation of the right shoulder, post 
surgery, status post ruptured right biceps muscle, traumatic 
arthritis of the right shoulder, and sensory neuropathy of 
the left upper extremity.  No diagnoses were indicated 
regarding the right elbow or wrist.

In an August 1977 decision, the RO recharacterized the 
service-connected right shoulder disability as post-operative 
residuals of right shoulder dislocation with rupture of the 
right biceps muscle and traumatic arthritis, and assigned a 
10 percent rating.

By a letter dated in January 1978, a private physician, R. B. 
Pearson, M.D., indicated that he performed an 
electromyography (EMG) and a nerve conduction velocity (NCV) 
study on the muscles of the veteran's right upper extremity 
and related paraspinal areas.  He concluded that the EMG 
evidence failed to indicate the presence of a denervating 
process in the distributions of spinal nerves at C3 to T1 on 
the right side.  He noted that the findings indicated the 
presence of mild neuropathy of the right median nerve at the 
wrist level and were suggestive but inconclusive of mild 
neuropathy of the right ulnar nerve at the level of the 
medial epicondyle.

At a February 1979 VA examination, the veteran complained of 
pain in the right shoulder and elbow, and of numbness and 
tingling from his right elbow to his right 4th and 5th 
fingers.  X-ray studies of the cervical spine and right elbow 
showed degenerative changes in both areas.  The diagnoses 
were dislocation of the right shoulder, post surgery, old 
rupture of the right biceps muscle, degenerative arthritis of 
the cervical spine and right elbow, sensory neuropathy of the 
left upper extremity, and intra-articular calcifications of 
the right elbow.

Private medical records dated from 1988 to 1990 from H. M. 
Jaffin, M.D., reflect that the veteran was treated and 
examined on several occasions for multiple work-related 
injuries incurred during the course of his job as a truck 
driver while loading and unloading cargo.  On examination in 
June 1988, the veteran reported a history of multiple work-
related injuries, including one incident in November 1987, 
when he had immediate right elbow and wrist pain after 
pushing a 500-pound refrigerator.  He complained of current 
right elbow and wrist pain.  The pertinent diagnoses were 
cervical syndrome, rule out cervical radicular syndrome, rule 
out traction injury of the brachial plexus, strain of the 
right elbow, strain of the right wrist, lumbar syndrome, 
lumbar radicular syndrome, and bilateral chondromalacia 
patellae.  NCV studies performed in July 1988 on the 
veteran's upper extremities were consistent with dysfunction 
in the right median nerve as it crossed the wrist, which the 
examiner felt could be consistent with right carpal tunnel 
syndrome, dysfunction in the left median nerve as it crossed 
the wrist, which the examiner felt could be consistent with 
left carpal tunnel syndrome, and dysfunction in the right 
ulnar nerve as it crossed the elbow, which the examiner felt 
could be consistent with right tardy ulnar nerve palsy.  In 
July 1988, an EMG was performed on the veteran's upper 
extremities, with normal results.  In August 1988, Dr. Jaffin 
noted that a magnetic resonance imaging study (MRI) showed 
disc protrusion at C5-6 and at C4-5.

On examination by Dr. Jaffin in March 1989, the veteran 
complained of pain in the cervical spine radiating to the 
right elbow.  He reported a tingling and numb sensation in 
the right 4th and 5th fingers.  Dr. Jaffin diagnosed cervical 
syndrome, cervical radicular syndrome, strain of the right 
elbow, strain of the right wrist, lumbar syndrome, lumbar 
radicular syndrome, and bilateral chondromalacia patellae.  
Similar complaints were voiced and similar diagnoses were 
indicated on examinations in September 1990, October 1990, 
and November 1990.  In September 1990, Dr. Jaffin noted the 
veteran had re-injured his neck and right elbow.  At that 
time he summarized the veteran's prior treatment, including 
treatment rendered by Dr. Masserman in November 1989, who 
noted that on examination in November 1989, the veteran 
reported that he was injured many times while at work since 
the 1970s, including a neck injury.  He said he developed 
pain and discomfort in his right wrist over a period of 
years, but could not relate it to a specific injury, and 
first noted elbow pain in the 1970s which developed with his 
work activities.  He reported intermittent chiropractic 
treatment.  The diagnoses were spondylosis, cervical and 
lumbar spine, without radiculopathy, and chronic residual 
strain of the right elbow and right wrist.  

In July 1992, the veteran submitted claims for service 
connection for arthritis of the right elbow and wrist 
secondary to a service-connected right shoulder disability.

At a VA orthopedic examination performed in January 1993, 
several diagnoses were indicated, including multiple 
dislocations of the right shoulder, post surgery, rupture of 
the right biceps muscle, sensory neuropathy of the right 
upper extremity, partial carpal tunnel syndrome of the right 
upper extremity, traumatic arthritis of the right 
glenohumeral articulation and the right radio-humeral and 
gleno-humeral joints (an associated January 1993 X-ray study 
of the right elbow showed traumatic arthritis of the right 
ulno-humeral joints, in addition to the other joints noted 
above), post-traumatic deformity of the right distal 
clavicle, fragmentation and ossification of the region of the 
coracoclavicular ligaments, a dissolved staple at the right 
gleno-humeral articulation, a wedge compression at C5 and C6, 
anterior hypertrophic spurring at C-5 to C6, and at C6-C7, an 
old healed fracture of the right 5th metacarpal, degenerative 
arthritis of the metacarpophalangeal joints, the distal 
interphalangeal joints, and the first carpometacarpal joints, 
and an un-united fracture of the right ulnar styloid.  (An 
associated X-ray study of the hands indicated that there was 
a fracture of the left ulnar styloid, not the right).

An NCV study of the right upper extremity was performed in 
January 1993, and the diagnostic impression was as follows:  
mild sensory polyneuropathy (due to questionable previous 
alcohol abuse), right ulnar nerve lesion across the elbow, 
and no evidence of current carpal tunnel syndrome.

At a December 1994 RO hearing, the veteran asserted that he 
was entitled to service connection for arthritis of the right 
elbow and wrist.  He did not recall receiving treatment for a 
right elbow injury during service, but said that his elbows 
were exposed to general wear and tear.

At a February 1995 VA orthopedic examination performed to 
evaluate the veteran's right shoulder disability, the 
diagnoses were status post surgical repair for a chronically 
dislocating right shoulder, status post fracture of the right 
hand, degenerative osteoarthritis of the cervical and lumbar 
spines and bilateral chondromalacia patellae.

At a March 1998 VA orthopedic examination, the diagnoses were 
status post surgery for right shoulder dislocation with 
status post traumatic arthritis of the right shoulder joint, 
and degenerative arthritis of the right hand and right wrist.  
An X-ray study of the right elbow showed mild soft tissue 
calcification.  The examiner opined that it was unlikely that 
the veteran's right wrist and elbow arthritis were due to his 
service-connected right shoulder disability.

At an April 1999 Travel Board hearing, the veteran reiterated 
many of his assertions.  He testified that he was not seeing 
a physician for his right elbow and wrist conditions, but did 
receive treatment from a chiropractor.  He stated that he had 
difficulty grasping objects with his right hand.  The 
veteran's representative asserted that the veteran had right 
carpal tunnel syndrome due to his right shoulder disability.  
The veteran stated that he had elbow pain prior to wrist 
pain, and that his wrist first started bothering him after 
separation from service.  He denied receiving any post-
service injuries to his wrist or elbow. 


II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service incurrence will be presumed for 
certain chronic conditions, including arthritis, when such is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (1998).  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims service connection for disabilities of the 
right elbow and right wrist which he asserts were incurred 
during military service.  His claims present the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The available medical records from the veteran's 1953-1955 
military service are negative for disabilities of the right 
elbow and right wrist.  There is no evidence of arthritis of 
the right elbow and right wrist within the year after the 
veteran's service.  There is no basis for direct service 
connection, and the veteran does not contend otherwise.  
Rather, the veteran claims secondary service connection, 
asserting that his service-connected right shoulder and 
biceps condition resulted in disabilities of the right elbow 
and right wrist.

The first diagnoses of disabilities of the right elbow and 
right wrist are shown in January 1978, more than two decades 
after separation from service, when a private doctor 
performed an EMG and a NCV study, and noted that the findings 
indicated mild neuropathy of the right median nerve at the 
wrist level and were suggestive but inconclusive of mild 
neuropathy of the right ulnar nerve at the level of the 
medial epicondyle.  At a February 1979 VA examination, the 
examiner diagnosed, in pertinent part, degenerative arthritis 
of the cervical spine and right elbow.

Private medical records from Dr. Jaffin dated from 1988 to 
1990 show that 
the veteran was treated and examined on several occasions for 
multiple work-related injuries incurred during the course of 
his job as a truck driver while loading and unloading cargo, 
including one incident in November 1987, when he had 
immediate right elbow and wrist pain after pushing a 500-
pound refrigerator.  Pertinent diagnoses shown on repeated 
examinations included cervical syndrome,  cervical radicular 
syndrome, strain of the right elbow, and strain of the right 
wrist.  In 1988, NCV studies revealed bilateral carpal tunnel 
syndrome, and dysfunction in the right ulnar nerve as it 
crossed the elbow, which could be consistent with right tardy 
ulnar nerve palsy.

Subsequent VA medical records reflect multiple varying 
diagnoses related to the right upper extremity, including 
sensory neuropathy of the right upper extremity, partial 
carpal tunnel syndrome of the right upper extremity, and 
traumatic arthritis of the right glenohumeral articulation 
and the right radio-humeral and ulno-humeral joints.  A 
January 1993 VA NCV study of the right upper extremity showed 
mild sensory polyneuropathy, a right ulnar nerve lesion 
across the elbow, and no evidence of current carpal tunnel 
syndrome.  At a March 1998 VA orthopedic examination, the 
examiner diagnosed status post surgery for right shoulder 
dislocation with status post traumatic arthritis of the right 
shoulder joint, and degenerative arthritis of the right hand 
and right wrist.  An X-ray study of the right elbow showed 
mild soft tissue calcification.  The examiner opined that it 
was unlikely that the veteran's right wrist and elbow 
arthritis were due to his service-connected right shoulder 
disability.

The veteran and his representative have asserted that he 
incurred disabilities of the right elbow and right wrist as a 
result of his service-connected right shoulder disability.  
As laymen, they are not competent to render an opinion 
regarding diagnosis or etiology and their statements do not 
serve to make the claims well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran has not submitted competent medical evidence 
linking the current right elbow and right wrist disabilities 
with service or with a service-connected condition, including 
the service-connected right shoulder disability, and without 
such evidence, the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Libertine, supra; Caluza, 
supra.

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current right arm 
disabilities are related to military service.  Further, the 
Board notes that the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veteran Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In this case, the veteran has been 
advised by the RO, in the statement of the case, and by the 
Board in this decision of the evidence necessary to make his 
claim well-grounded.


ORDER

Service connection for a right elbow disability is denied.

Service connection for a right wrist disability is denied.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 

